August 28, 2009


Mr. James C. Ho
Solicitor General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Stuart F. Lewis
Law Office of Stuart F. Lewis
1722 Broadmoor Drive,, Suite 114
P.O. Box 5756
Bryan, TX 77805-5756

RE:   Case Number:  08-0363
      Court of Appeals Number:  10-07-00072-CV
      Trial Court Number:  06-001751-CV-CCL2

Style:      STATE OFFICE OF RISK MANAGEMENT
      v.
      MARY LAWTON

Dear Counsel:

      Today the  Supreme  Court  of  Texas  issued  an  opinion  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Ms. Sharri Roessler    |
|   |Ms. Karen McQueen      |
|   |Mr. P. M. Schenkkan    |
|   |Mr. Wade Caven Crosnoe |
|   |Ms. Elaine M. Chaney   |
|   |Mr. Bradley Dean       |
|   |McClellan              |